— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered April 11, 1985, convicting him of burglary in the third degree and attempted petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the evidence presented at trial was legally sufficient to sustain the judgment of conviction. Specifically, we note that the testimony of the warehouse manager, as supported by that of a supervisor of the operations and the arresting officer, established that the defendant and his accomplice were in the warehouse opening cartons and removing items therefrom immediately prior to their apprehension. The jury could reasonably have concluded from this testimony that the defendant possessed the requisite intent to commit the crimes of which he was convicted. Upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We further conclude that the Sandoval ruling, in which the trial court permitted the prosecutrix to question the defendant in regard to two prior convictions without specifying the nature of the offenses or the facts underlying the convictions, did not constitute an abuse of discretion (cf., People v Lyons, 115 AD2d 766).
We have examined the remainder of the defendant’s contentions on appeal and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur.